Name: Council Regulation (EEC) No 1340/86 of 6 May 1986 establishing, for the period running from 1 April 1986 to 31 March 1987, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  production
 Date Published: nan

 8.5.86 Official Journal of the European Communities No LI 19/29 COUNCIL REGULATION (EEC) No 1340/86 of 6 May 1986 establishing, for the period running from 1 April 1986 to 31 March 1987, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1335 / 86 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission (3), Whereas Article 5c (4) of Regulation (EEC) No 804/68 lays down that a Community reserve shall be constituted with a view to supplementing, at the beginning of each period of 12 months , the guaranteed quantities of the Member States in which implementation of the levy system raises particular difficulties ; whereas , this quantity should be fixed at 393 000 tonnes for the third period of 12 months , HAS ADOPTED THIS REGULATION : Article 1 For the period running from 1 April 1986 to 31 March 1987 , the Community reserve provided for in Article 5c (4) of Regulation (EEC) No 804/68 shall be fixed at 393 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H van ZEIL ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) See page 19 of this Official Journal . ( 3 ) OJ No C 85 , 14 . 4 . 1986, p. 72 .